



Exhibit 10.8.1




FORM OF
RESTRICTIVE COVENANT AGREEMENT
THIS RESTRICTIVE COVENANT AGREEMENT (“Agreement”) is executed as of
__________________, 2017, by and between _____________ (“Employee”) and PHH
CORPORATION and its subsidiaries, affiliates and related entities (the
“Company”).
WHEREAS, Employee is an employee of the Company who has substantial value to the
business of the Company due to Employee’s access to the Company’s confidential,
proprietary and trade secret information and the Company’s strategic plans,
employees, customers and contacts; and
WHEREAS, by entering into this Agreement, Employee is eligible to participate in
the Company’s Amended and Restated PHH Corporation Tier I Severance Plan (“Tier
I Severance Plan”);
WHEREAS, Employee and the Board of Directors of PHH Corporation (“Board”)
acknowledge that the Tier I Severance Plan may be modified, terminated or
amended at the Company’s discretion;
WHEREAS, the Board and Employee have entered into a Severance Letter
contemporaneous with the execution of this Agreement, a copy of which is
attached hereto as Exhibit A and incorporated as if set forth fully herein
(“Severance Letter”), which provides Employee with severance benefits equal to
those set forth in the Tier I Severance Plan as of the effective date of the
Severance Letter in the event of a qualifying separation from employment,
regardless of whether the Tier I Severance Plan is subsequently terminated,
modified or amended;
WHEREAS, in connection with the Employee’s eligibility to participate in the
Tier I Severance Plan and the receipt of the Severance Letter Employee is
required to sign this Agreement.
NOW THEREFORE, intending to be legally bound hereby, the Company and Employee
agree as follows:
I.
Consideration.



In consideration of Employee’s execution of and abiding by this Agreement,
Employee will be eligible to participate in the Tier I Severance Plan,
consistent with the terms of the Severance Letter, and the Company has agreed to
continue Employee’s employment on an at-will basis.


II.
Restrictive Covenant, Non-solicitation Provisions and Non-Disparagement
Obligations



Employee agrees that, during Employee’s employment with the Company and for a
period of twelve (12) month immediately following Employee’s termination of
employment for any reason (collectively, the “Restriction Period”), Employee
shall abide by the following restrictions:
A.Employee agrees that, during the Restriction Period Employee will not,
directly or indirectly, whether on Employee’s own behalf, or on behalf of any
third party, provide services substantially similar to the services Employee
provided to the Company on the Determination Date to any Client of the Company
or any Competing Business in the United States, or invest in or consult with any
Client of the Company or any Competing Business in the United States, provided
however, that nothing herein shall prohibit Employee from being a passive owner
of not more than five percent (5%) of the outstanding securities of any publicly
traded Company, Client of the Company or any Competing Business, so long as
Employee has no active participation in the business of such company. In
addition, nothing in this Section shall prevent Employee from working for a
company or business that in part competes against the Business of the Company as
long as Employee will not be, and is not providing services substantially
similar to the services Employee provided to the Company on the Determination
Date to any part of the company or business that competes against the Business
of the Company.  For the sake of clarity, this last proviso is intended to allow
Employee to work for a company or business that may have, as part of its
operations, a Competing Business, as long as Employee otherwise complies with
the requirements of this Agreement.




1

--------------------------------------------------------------------------------





B.Employee agrees that, during the Restriction Period Employee will not,
directly or indirectly, on Employee’s own behalf or on behalf of any third
party, solicit, induce or encourage any person who is employed by the Company in
the United States, to terminate their employment with the Company.    Employee
also agrees that, during the Restriction Period Employee will not, directly or
indirectly, on Employee’s own behalf or on behalf of any third party, solicit
any person or entity who was a customer or client of the Company in the United
States, at any time during the twenty-four (24) month period immediately
preceding the Determination Date, and with whom Employee has had Material
Contact, for the purpose of offering any product or service that competes with
the products or services offered by the Company within the United States.


C.Employee agrees that Employee will not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any third party, interfere with any
relationship that exists between the Company and any supplier or vendor to the
Company in the United States, with whom Employee had Material Contact at any
time during the twenty-four (24) month period immediately preceding the
Determination Date or attempt to dissuade any supplier or vendor from continuing
its relationship with the Company.


D.Employee will not disparage or defame, through verbal or written statements or
otherwise, the Company or any of its members, directors, officers, agents or
employees or otherwise take any action which could reasonably be expected to
adversely affect the reputation, business practices, good will, products and
services of the Company or the personal or professional reputation of any of the
Company’s members, directors, officers, agents or employees. This
non-disparagement provision shall not be construed to prevent Employee from
testifying truthfully under oath in a legal or regulatory proceeding or to
restrict Employee’s right and responsibility to give truthful testimony under
oath or preclude Employee from participating in an investigation, filing a
charge, or otherwise communicating with the SEC, Equal Employment Opportunity
Commission, the National Labor Relations Board, or other federal, state or local
government agency.


E.In the event that this Section is determined by a court which has jurisdiction
to be unenforceable in part or in whole, the court shall be deemed to have the
authority to strike any unenforceable provision, or any part thereof or to
revise any provision to the minimum extent necessary to be enforceable to the
maximum extent permitted by law.


F.The provisions of this Section shall survive termination of this Agreement


G.Following the Employee’s termination of employment with the Company and its
Affiliates, the Employee agrees to notify any subsequent employer of the
restrictive covenants in other post-employment obligations contained in this
Agreement. Employee will also deliver a copy of such notice to the Company
before the Employee commences employment with any subsequent employer. In
addition, the Employee authorizes the Company to provide a copy of the
restrictive covenants and all other post-employment obligations set forth in
this Agreement to third parties, including but not limited to, the Employee's
subsequent, anticipated or possible future employer.


H.Remedies and Enforceability. Employee agrees that the covenants, agreements,
and representations contained in Section III hereof are of the essence of this
Agreement; that each of such covenants are reasonable and necessary to protect
and preserve the interests and properties of the Company; that irreparable loss
and damage will be suffered by the Company should the Executive breach any of
such covenants and agreements; that each of such covenants and agreements is
separate, distinct and severable not only from the other of such covenants and
agreements but also from the other and remaining provisions of this Agreement;
that the unenforceability of any such covenant or agreement shall not affect the
validity or enforceability of any other such covenant or agreements or any other
provision or provisions of this Agreement; and that, in addition to other
remedies available to either party , including, without limitation, termination
of the Executive’s employment for Cause, the Company and Executive shall be
entitled to seek both temporary and permanent injunctions to prevent a breach or
contemplated breach by the Executive of any of such covenants or agreements


I.For purposes of this Section of this Agreement, certain terms are defined as
follows:


1.    “Business of the Company” means the provision of mortgage loan servicing
and mortgage loan subservicing services, mortgage loan portfolio retention
solutions to financial or other institutions and any related business in which
the Company engages and for which the Executive has responsibility as of the
Determination Date.
2.    “Client of the Company” means any financial institution or any other
entity for whom the Company provides mortgage loan servicing and sub-servicing
services and/ or mortgage loan portfolio retention originations solutions.


2

--------------------------------------------------------------------------------





3.    “Competing Business” means any person or entity that engages in the
Business of the Company.
4.    “Material Contact” means the contact within twenty-four (24) months prior
to the Determination Date, between Executive and each supplier, vendor, Client
of the Company, customer or prospective client, customers or targets: (i) with
whom or which Executive had business dealings on behalf of the Company; or (ii)
whose dealings with the Company were supervised by Executive; or (iii) about
whom Executive obtained confidential information in the ordinary course of
business as a result of Executive’s employment with the Company.
5.    “Determination Date” means the date on which Employee’s employment ends
for whatever reason.


III.
    Confidential Information



Employee acknowledges that as part of Employee’s employment with the Company,
Employee has had access to and will continue to have access to information that
is not generally disclosed or made available to the public. Employee recognizes
that in order to guard the legitimate interests of the Company, it is necessary
for it to protect all confidential information. Employee agrees to keep secret
all non-public, confidential and/or proprietary information, matters and
materials of the Company, and personal confidential or otherwise proprietary
information regarding the Company’s employees, Employees, directors or
consultants affiliated with the Company, including, but not limited to,
documents, materials or information regarding, concerning or related to the
Company’s research and development, its business relationships, corporate
structure, financial information, financial dealings, fees, charges, personnel,
methods, trade secrets, systems, procedures, manuals, confidential reports,
clients or potential clients, financial information, business and strategic
plans, proprietary information regarding its financial or other business
arrangements with the Employees, sales representatives, editors and other
professionals with which it works, software programs and codes, software
development, access codes, and other similar materials or information, as well
as all other information relating to the business of the Company which is not
generally known to the public or within the mortgage industries (collectively,
“Confidential Information”), to which Employee has had or may have access, and
shall not use for Employee's own benefit or the benefit of any third party, or
disclose, such Confidential Information to any person except (a) in the course
of, and to the extent required to perform, Employee’s duties for the Company,
(b) to the extent required by applicable law, or (c) to Employee’s personal
advisors, to the extent such advisors agree to be bound by this provision. This
obligation is understood to be in addition to any protection the Company may be
entitled to under applicable law. Confidential Information shall not include any
information that is within the public domain or enters the public domain through
no act of the Employee.
Nothing in this agreement prohibits Employee from reporting an event that
Employee reasonably and in good faith believes is a violation of law to the
relevant law-enforcement agency, or from cooperating in an investigation
conducted by such a government agency. This may include disclosure of trade
secret or confidential information within the limitations permitted by the
Defend Trade Secrets Act (DTSA). You are notified that under the DTSA, no
individual will be held criminally or civilly liable under Federal or State
trade secret law for disclosure of a trade secret (as defined in the Economic
Espionage Act) that is: (A) made in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney, and made
solely for the purpose of reporting or investigating a suspected violation of
law; or, (B) made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal so that it is not made public.
And, an individual who pursues a lawsuit for retaliation by an employer for
reporting a suspected violation of the law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.
IV.
Enforcement of Restrictive Covenants



Employee agrees and acknowledges that in the event of a breach or threatened
breach by Employee of one or more of the covenants and promises described above
in “Covenants Not to Compete and Not to Solicit,” “Confidential Information,”
and “Non Disparagement,” the Company will suffer irreparable harm that is not
compensable solely by damages. Employee agrees that under such circumstances,
the Company shall be entitled, upon application to a court of competent
jurisdiction, to obtain injunctive or other relief to enforce these promises and
covenants. The Company and any other member of the Company will, in addition to
the remedies provided in this Agreement, be entitled to avail itself of all such
other remedies as may now or hereafter exist at law or in equity for
compensation and for the specific enforcement of the covenants in this
Agreement. Resort to any remedy provided for in this Agreement or provided for
by law will not prevent the concurrent or subsequent employment of any other
appropriate remedy or remedies or preclude the Company or the Company’s recovery
of monetary damages and compensation.


3

--------------------------------------------------------------------------------





V.
Miscellaneous



A.
Absence of Reliance. Employee acknowledges that in agreeing to this Agreement,
Employee has not relied in any way upon representations or statements of the
Company other than those representations or statements set forth in this
Agreement.

B.
Section Headings. The section headings are solely for convenience of reference
and shall not in any way affect the interpretation of this Agreement.

C.
Notice: All notices, requests, demands and other communications made or given in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given (a) if hand delivered, at the same time delivered, or (b) at the
time shown on the return receipt if mailed in a certified postage prepaid
envelope (return receipt requested) addressed to the respective parties as
follows:



If to PHH Corporation:
PHH Corporation
c/o General Counsel
3000 Leadenhall Road
Mt. Laurel, NJ 08054
If to Employee:
[name]
________________
________________
or to such other address as the party to whom notice is to be given may have
previously furnished to the other party in writing in the manner set forth
above.
D.
Successors and Assigns. The Company may assign this Agreement or any interest
herein. Employee may not make any assignment of this Agreement or any interest
herein, by operation of law or otherwise. This Agreement will inure to the
benefit of the Company and be binding upon the Company’s and Employee’s
successors, assigns, executors, administrators and heirs.

E.
Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will be modified or reformed to the extent necessary to bring the provision into
compliance with applicable law and then enforced as reformed or modified.

F.
Entire Agreement; Amendments. This Agreement and Exhibit A contains the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature relating to the subject matter
hereof. This Agreement may not be changed or modified, except by an agreement in
writing signed by each of the parties hereto.

G.
Choice of Forum; Governing Law. The exclusive forum for any and all disputes
under this Agreement, shall be the state and federal courts sitting in the state
of New Jersey and each party to this Agreement consents to the exercise of
personal jurisdiction and venue by such courts and waives all objections based
upon jurisdiction venue and the inconvenience of the forum. This Agreement and
all disputes arising out of or related to this Agreement, will be governed by,
and enforced in accordance with, the laws of the State of New Jersey without
regard to the application of the principles of conflicts of laws.

H.
Counterparts and Facsimiles. This Agreement may be executed, including execution
by facsimile signature, in multiple counterparts, each of which will be deemed
an original, and all of which together will be deemed to be one and the same
instrument.





4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Employee and the Company have executed this Agreement as of
the date first above written.
____________________________
EMPLOYEE
Date: _______________________
 
PHH CORPORATION
By:__________________________
Date:_________________________
ROBERT CROWL













































5

--------------------------------------------------------------------------------





EXHIBIT A




6